428 Pa. 401 (1968)
Commonwealth
v.
Allen, Petitioner.
Supreme Court of Pennsylvania.
March 1, 1968.
Before BELL, C.J., MUSMANNO, JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
*402 Dominic P. Costa, for petitioner.
Henry T. Crocker, Assistant District Attorney, with him Richard A. Devlin and Anthony J. Scirica, Assistant District Attorney, and Richard S. Lowe, District Attorney, for Commonwealth, respondent.
OPINION PER CURIAM, March 1, 1968:
The Orders of the Superior Court and the Court of Quarter Sessions of Montgomery County are reversed, and the case is remanded for a new trial on Bill No. 63, November Sessions, 1957, on the dissenting opinion of Judge HOFFMAN of the Superior Court, at 211 Pa. Super. 259 at 260.